         Case 3:20-cv-00225-VLB Document 19 Filed 06/01/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


GLEN SHARKANY                          :            CIVIL CASE NO.
                                       :            3:20-CV-225 VLB
             v.                        :
                                       :            JUNE 1, 2020
DR. PATEL                              :

    ORDER DENYING MOTION TO RESCIND PERMISSSION TO WITHDRAW FUNDS


       On February 18, 2020, pro se plaintiff Glen Sharkany filed this action, along

with a motion to proceed in forma pauperis. [Dkts. 1, 2]. As part of his motion to

proceed in forma pauperis, he signed an authorization in which he stated in

relevant part:

              “I, Glen A. Sharkany, the applicant, understand that… Congress
       has said that I must pay the full filing fee of $350, which will be
       deducted in installments form my inmate trust fund. I further
       understand that the deductions from my inmate trust fund will
       continue until the full fee is paid, even if my case is dismissed before
       then. I authorize the Department of Corrections Inmate Trust Fund
       to…(3) obtain funds to cover the $250 filing fee by deducting
       installment payments from my inmate trust fund based on the average
       of deposits to or balance in my inmate trust fund in accordance with
       28 U.S.C. Section 1915….”

       [Dkt. 2 at 4]. His motion to proceed in forma pauperis was granted. [Dkt. 7].

On March 17, 2020, the Court dismissed Sharkany’s complaint without prejudice to

refiling. [Dkt. 16]. Sharkany has now filed the instant motion “rescinding

permission to withdraw funds from inmate account.” [Dkt. 18].1



1
 Sharkany also writes that, as he has previously been a defendant before the
Court, see United States v. Sharkany, No. 3:13-cr-94 (VLB) (D. Conn), the Court
should have recused itself from this case. Putting aside the fact that Sharkany did
not file a motion to recuse, see United States v. Brinkworth, 68 F.3d 633, 639 (2d
Cir.1995), the fact that Sharkany has had other cases before the Court is not a
        Case 3:20-cv-00225-VLB Document 19 Filed 06/01/20 Page 2 of 2



      As a prisoner who pursued a civil rights claim in forma pauperis, Sharkany

is required to pay court fees. In 1995, Congress passed the Prison Litigation

Reform Act (“PLRA”) in an effort “reduce frivolous prisoner litigation by making all

prisoners seeking to bring lawsuits or appeals feel the deterrent effect created by

liability for filing fees.” Leonard v. Lacy, 88 F.3d 181, 185 (2d Cir. 1996). The PLRA

introduced the current version of 28 U.S.C. § 1915(b)(1) which provides, “if a

prisoner brings a civil action or files an appeal in forma pauperis, the prisoner shall

be required to pay the full amount of a filing fee.” The PLRA makes no provision

for return of fees partially paid for cancellation of the remaining indebtedness in

the event a case is dismissed. Therefore, the Court denies Sharkany’s instant

motion “rescinding permission to withdraw funds from inmate account.” See Goins

v. Decaro, 241 F.3d 260, 261 (2d Cir. 2001) (denying motion for cancellation of

obligation to pay balance of appeal fees).

                                              IT IS SO ORDERED.

                                              ________/s/______________

                                              Hon. Vanessa L. Bryant

                                              United States District Judge

Dated at Hartford, Connecticut: June 1, 2020




basis for recusal. See Hughes v. City of Albany, 189 F.3d 461 (2d Cir. 1999) (“It
has long been regarded as normal and proper for a judge to sit in the same case
upon its remand, and to sit in successive trials involving the same defendant.”)
(quoting Liteky v. United States, 510 U.S. 540, 551 (1994)).
